DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
II.	Claims 16-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,159,937.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 11,159,937 patent teach similar limitations on requesting network slicing capabilities.
For example:
Regarding claim 16 the 11,159,937 patent teaches a method, comprising: receiving a first message, via a first access network, by a node in a second access network (see the 11,159,937 patent, claim 1, col. 18, lines 55-57, receiving first message by the node reads on sending first message to node), wherein the first message indicates that a wireless transmit/receive unit (WTRU) requests information about a network slicing capability of the second access network (see the 11,159,937 patent, claim 1, col. 18, lines 57-60); sending a second message, via the first access network, by the node in the second access network (see the 11,159,937 patent, claim 1, col. 18, lines 61-62, receiving second message from the node reads on sending second message by the node), wherein the second message indicates the network slicing capability of the second access network (see the 11,159,937 patent, claim 1, col. 18, lines 62-64); and receiving a third message to register the WTRU with the second access network based upon the network slicing capability of the second access network (see the 11,159,937 patent, claim 1, col. 18, lines 65-67, sending third message to register reads on receiving third message to register).
Claims 17 is rejected for double patenting as well by claim 5 of the 11,159,937 patent.
Claims 18  is rejected for double patenting as well by claim 6 of the 11,159,937 patent.
Claims 19 is rejected for double patenting as well by claim 7 of the 11,159,937 patent.
Claims 20 is rejected for double patenting as well by claims 8, 14, 15 of the 11,159,937 patent.
Claims 21  is rejected for double patenting as well by claim 9 of the 11,159,937 patent.
Claims 22 is rejected for double patenting as well by claim 10 of the 11,159,937 patent.
Claims 23 is rejected for double patenting as well by claim 18 of the 11,159,937 patent.
Claims 24 is rejected for double patenting as well by claims 2, 19 of the 11,159,937 patent.
Claims 25 is rejected for double patenting as well by claims 3, 19 of the 11,159,937 patent.
Claims 26 is rejected for double patenting as well by claim 4 of the 11,159,937 patent.
Claims 27 is rejected for double patenting as well by claim 11 of the 11,159,937 patent.
Claims 28 is rejected for double patenting as well by claim 12 of the 11,159,937 patent.
Claims 29 is rejected for double patenting as well by claim 13 of the 11,159,937 patent.
Claims 30 is rejected for double patenting as well by claim 7 of the 11,159,937 patent.
Claims 31 is rejected for double patenting as well by claims 8, 14, 15 of the 11,159,937 patent.
Claims 32 is rejected for double patenting as well by claim 16 of the 11,159,937 patent.
Claims 33 is rejected for double patenting as well by claim 17 of the 11,159,937 patent.
Claims 34 is rejected for double patenting as well by claim 18 of the 11,159,937 patent.
Claims 35 is rejected for double patenting as well by claim 2 of the 11,159,937 patent.
Claims 36 is rejected for double patenting as well by claim 3 of the 11,159,937 patent.
Claims 37 is rejected for double patenting as well by claim 20 of the 11,159,937 patent.

Conclusion
III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
November 19, 2022